Citation Nr: 1603223	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-34 641	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from February 1949 to February 1950 and from March 1951 to June 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim was remanded by the Board in June 2010, September 2012, and April 2013 for further development.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  More recent records were obtained pursuant to the Board's remands.

During the pendency of the appeal, the Veteran was provided VA medical examinations in May 2008, October 2012, May 2015, and June 2015, and an addendum report was prepared in November 2015, including pursuant to the Board's remands.  The examinations, taken together, are sufficient evidence for deciding the claim.  In the aggregate, the reports describe the service-connected disabilities as they relate to his ability to secure or follow a substantially gainful occupation in sufficient detail so that the Board's evaluation is a fully informed one, and they contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. § 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

In this case, service connection has been established for bilateral hearing loss, rated as 10 percent prior to May 22, 2015, and 40 percent from that date; degenerative arthritis, lumbar spine, rated 20 percent; degenerative arthritis, cervical spine, rated 20 percent; left knee strain, rated 10 percent; right knee strain, rated 10 percent; sinusitis, rated 10 percent; migraine headaches, rated noncompensable prior to February 23, 2007, and as 10 percent from that date; and tinnitus, rated 10 percent from October 12, 2012.  The combined disability rating for all service-connected disabilities was 60 percent from September 16, 2005; 70 percent from October 12, 2012; and 80 percent from May 22, 2015.  38 C.F.R. § 4.25, 4.26 (2015).  


The Veteran met the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) effective from May 22, 2015.  For the period prior to May 22, 2015, the schedular criteria were not met, however if the Veteran was nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

The threshold question that remains is whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

In his July 2006 application for benefits, the Veteran stated that he last worked full-time in April 1993 as a housing officer at Goodfellow Air Force Base, and that he has a high school education.  On that form, the Veteran attributed his inability to work to residuals of a stroke and to a stent placed due to coronary artery disease.  The Board notes that the Veteran is not service connected for a stroke or coronary artery disease.

On a report of VA general medical examination conducted in May 2008, the examiner noted that the Veteran "has been retired fully since 1993 after Federal service of 45 years.  His current age and medical conditions make it highly unlikely that he is capable of any meaningful employment."  The examiner also stated that "this gentleman is simply too old and has too many impairing medical problems to be even remotely capable of any employment."  However, in addition to the service-connected disabilities, the examiner noted that the Veteran has diabetes mellitus, gout, and a heart condition; the examiner did not specify whether the service-connected disabilities alone would preclude employment.  Moreover, advancing age was considered.

A VA examiner in October 2012 stated that the Veteran and his wife did not relate the Veteran's low back, neck, and knee disabilities to his unemployment.  The examiner noted that the Veteran denied neck, back, or knee pain, and that he was not able to give much history on his sinusitis disability due to his dementia.  The Veteran's wife described his memory problems and diabetes as major factors in his inability to work.  The examiner concluded that the Veteran was unemployable but mostly due to his non-service connected diabetes mellitus and dementia and not due to his service-connected disabilities.  

A VA audiologist in October 2012 stated that the Veteran exhibited a mild to profound bilateral sensorineural hearing loss with good speech discrimination ability.  She stated that "with proper hearing aid usage and effective communication strategies this Veteran should not have any difficulty securing or maintaining substantially gainful employment as a result of his service connected hearing loss.  Therefore it is the opinion of this examiner that this Veteran's bilateral service connected hearing loss should NOT render him unable to secure or maintain substantially gainful employment."

VA examinations of the Veteran's service connected disabilities were conducted in June 2015.  The headache examiner noted that the Veteran's wife was present and reported that he had rare migraine-like headaches with associated dizziness; the examiner stated that the headaches did not impact his ability to work.

The examination of the knees showed no evidence to support a diagnosis of bilateral knee strain; the examiner noted that this condition had resolved.  The Veteran's wife was present and denied that the Veteran had any issues with his knees.

The examinations of the back and neck showed no objective evidence to support a diagnosis.  There was no indication of pain or loss of motion.  The Veteran's wife was present and denied that the Veteran had any issues with his back or cervical spine.

The sinus examination noted no complaints or findings to support a diagnosis.  The Veteran's wife was present and denied that the Veteran had any issues with sinusitis.

The hearing loss and tinnitus examination noted that the Veteran did not complain of tinnitus.  His hearing loss was noted to impact his ordinary conditions of daily life including ability to work in that "he doesn't always hear or understand what is said to him."  

In an addendum report dated in November 2015, the VA examiner stated that he had reviewed the Veteran's claims file.  The examiner stated that the Veteran's "service[-]connected disabilities (lumbar and cervical spine arthritis, a bilateral knee disability, bilateral hearing loss, migraines, and sinusitis) would together prevent the Veteran from obtaining or maintaining employment for which his education and occupational experience would qualify him."  However, from the context of the report and rationale provided for this statement, it is clear that the examiner intended to state that the service-connected disabilities would NOT prevent the Veteran from obtaining or maintaining employment.  This is clear from the specific statement provided by the examiner:

Other than a rare migraine headache, this Veteran has NO current issues with his neck, back, knee nor sinus issues.  His biggest and only issue at this time is his Alzheimer's condition which makes him unemployable.  Veteran's education and work history has no bearing at this time on his employment eligibility.

This opinion sufficiently informs the Board regarding the salient issue in the medical opinion despite the typo omission.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating that a medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."). 

A separate addendum opinion, dated in November 2015 also noted that the Veteran's tinnitus would not prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him, as the Veteran stated that he does not experience tinnitus.

While the Veteran is currently retired and unemployed, the VA examination reports show that the Veteran's service-connected disabilities would not prevent him from securing or maintaining a substantially gainful occupation.  The opinions were based on the record and included a detailed explanation for the conclusions reached, the Board finds the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The record does not contain any opinions to the effect that the Veteran's service-connected disabilities alone prevent him from securing or following a substantially gainful occupation.  Although a TDIU determination is not a strict medical issue, the medical opinions in this case serve to inform the Board in its decision.

Furthermore, the Veteran's own application for TDIU noted that he was precluded from work due to stroke and stent issues.  He has not specifically attributed his inability to work to any service connected disability or combination of service-connected disabilities.  

Although the question of whether a TDIU is warranted is not purely medical in nature, the Board finds that the medical opinions are consistent with the remainder of the record, including the Veteran's educational and vocational history.  The Veteran is shown to have retired from a long-term position in 1993, and there is no indication that he has sought employment since that time; his own application noted that he had not left his last job due to disability, and that he had not sought employment since he became disabled.

The Board is sympathetic to the Veteran's assertions regarding the impact his service-connected disabilities have on his usual daily activities.  Those problems, however, are compensated by his current schedular ratings for the disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while his service-connected disabilities may cause some economic impairment, that also is taken into account in the assigned ratings and the combined rating, currently 80 percent, which contemplates significant impairment in earning capacity. 

In this case, the Veteran has not met his burden of substantiating the claim, even with the assistance of VA.  See 38 U.S.C.A. § 5107(a).  As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from substantially gainful employment, the benefit-of-the-doubt doctrine is not applicable and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

A TDIU is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


